PER CURIAM.
Even assuming, although not deciding, that this proceeding was properly brought under Section 4915, R.S.,1 we are satisfied, nevertheless, that the disputed claims were unpatentable over the prior art; hence that they were properly rejected by the Patent Office and by the District Court.2
Affirmed.

 Hemphill Co. v. Coe, 74 App.D.C. 123, 124, 121 F.2d 897, 898: “Under Section 4915, an appeal from a decision of the Patent Office (Board of Appeals) to the Court of Customs and Patent Appeals precludes later maintenance of a bill in equity upon the same application. The remedies are alternative and mutually exclusive * * *. The remedy elected is conclusive of the issues raised and of those which might have been raised. A party therefore by filing a second application cannot obtain a review of questions which were, or might have been, determined on a review relating to the first.”


 Abbott v. Coe, 71 App.D.C. 195, 197, 198, 109 F.2d 449, 451, 452; Daniels v. Coe, 73 App.D.C. 54, 58, 116 F.2d 941, 945; Morrison v. Coe, 75 U.S.App.D.C. 219, 220, 127 F.2d 737, 738.